Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The RCE is accepted.
The status identifiers of claims 22 and 28 are incorrect/incomplete. The crossout of claim 28 means it is currently amended, but those words were previously deleted.

Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 32, ‘burnout’ is misspelled, and perhaps refers to weight loss or Loss On Ignition (LOI).

Claims 1-3, 5-27, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sakshaug et al. 10147950.
Sakshaug teaches, especially in col. 101, a battery having a carbon of area 0.5 cc/g and Si particles. See also example 26 as but one embodiment. Others are pertinent as well.
As to claims 2-8 and 23, these refer to the process/source used to make the material, however do not actually limit that resultant carbon; the original material is transformed upon conversion to carbon. No difference is seen in the carbon percent; the reference activates carbon material with a high carbon content and no ash. No difference is seen in the Si (amount, domains or surface Si), as the deposition can be the same. In so far as the pore volume can overlap the claims or multiple embodiments are taught, the claims are rendered obvious thereby. See also col. 30 as compared to specification page 37.

Claims 1-3, 5-27, 30-32 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sakshaug.
In so far as the claims are product-by-process and Sakshaug does not teach the identical process but does teach the claimed parameters, the prior art does not need to recite the same process steps or starting materials.

Claims 1-3, 5-13, 15-20, 22-24, 30-32 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pflitsch article.
The article teaches, especially on pg. 28, CVI infiltration of active carbon. No differences are seen. The area and pore volume are reported on pg. 34. In so far as the exact amount of macropores is not reported, using micro and mesoporous carbon as the source is obvious to provide the desired carbon material, noting section 2.4. The amount of Si, if different, is obvious to provide the desired level of deposition.

Claims 1-3, 5-13, 15-20, 22-27, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Worsley et al. 8809230.
Worsley teaches, especially in col. 7, 10 and 13, a microporous carbon material with pore volume of 0.89 with Si nanostructures in the pores. The comments with respect to process steps and source materials are incorporated herein. No difference is seen in the TGA Si, since the nanotubes can extend from the pores. While this does not require that Si be chosen as the nanomaterial, it is taught as an option, rendering it obvious. The amount thereof (claims 15, 20, 22 and the like) is obvious to gain the desired effect. Batteries are discussed, render claims 25-27 obvious. The examiner takes Official Notice that the claimed additional structures (anode, electrolyte, collector, etc.) are old and known and thus obvious-if not necessary- components of a battery.
 
Claims 1-3, 5-27, 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10424786. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent includes active carbon within the description of the carbon material; note col. 11.
The carbon source and process steps do not limit the material claimed. The P1 value overlaps the claimed range.
 
Claims 1-3, 5-27, 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-70 of U.S. Patent No. 10658659. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent includes active carbon within the description of the carbon material; note col. 11.
The carbon source and process steps do not limit the material claimed. The P1 value overlaps the claimed range.

Claims 1-3, 5-27, 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No 11165054.
Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in the pore character ranges.

Claims 1-3, 5-27, 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No 11011748.
Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in the pore character ranges.

Claims 1-3, 5-27, 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No 10964940.
Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in the pore character ranges.

Claims 1-3, 5-27, 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No 10938027.
Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in the pore character ranges.

Applicant's arguments filed 8/25/22 have been fully considered but they are not persuasive.
Previous remarks are incorporated herein. Applicant has not claimed or demonstrated the structural differences they argue distinguish their product. Furthermore, Sakshaug teaches that cellulostic materials may be the starting polymer, see col. 12. Since the references do not discuss the Si limitations in the same manner as applicants, it is impossible to ‘address them’. Rather, the best that can be done is to compare the method by which the Si is introduced. When that method is the same or substantially the same, it stands to reason that the resulting product would not be patentably different. It is applicant who has the lab, not the PTO. The pore distribution argued to differ is not claimed.

 


/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736